DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 08/09/21 has been entered. Claims 1-9 and 11-16 have been amended, and claim 10 has been cancelled. Claims 1-9 and 11-16 are addressed in the following office action. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 11, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boukhny et al. (US 2013/0197532), cited in previous office action.
Regarding claim 1, an invention relating to IOL delivery, Boukhny discloses (Figs. 1 & 5) an intraocular lens injector system (10), comprising: a housing (15), wherein the housing comprises a first end (A, see annotated figure below) and a second end (B, see annotated figure below); a battery [i.e. one or more batteries (Par. 0026)]; a plunger (25 & 32) disposed within the housing (Fig. 5); a user interface disposed on the housing, wherein the user interface receives user input to start translation of the plunger (Par. 0051); a cartridge mount (18) disposed at the second end of the housing, wherein the cartridge mount is configured to hold an insertion cartridge in alignment with the plunger so that an intraocular lens disposed in the insertion cartridge is displaced from the insertion cartridge as the plunger is translated through the insertion cartridge (Abstract; Par. 0026, 0035, 0038); and a motor (42) 

    PNG
    media_image1.png
    304
    539
    media_image1.png
    Greyscale


Regarding claim 4, Boukhny discloses the intraocular lens injector system of claim 1. Boukhny further discloses wherein the battery is disposed on a printed circuit board (100; Fig. 12) [i.e. the battery comprises an electrical connection by which the circuit is connected to the electrical motor, and the electrical connection is considered disposed on a printed circuit (Par. 0007 & 0029)]. 
Regarding claim 5, Boukhny discloses the intraocular lens injector system of claim 4. Boukhny discloses (Fig. 12) further comprising a processor (95) disposed on the printed circuit board, wherein the processor is configured to start translation of the motor in response to the user input (Abstract & Par. 0007, 0049).
Regarding claim 6, Boukhny discloses the intraocular lens injector system of claim 4. Boukhny further discloses (Fig. 12) wherein the printed circuit board is disposed at the first end of the housing [i.e. note the drive circuit (98) that is directly adjacent the motor (42) which is disposed at the first end of the housing (Fig. 5), wherein the motor is disposed beneath the printed circuit board [i.e. the location of the motor relative to the drive circuit (98) is interpreted as beneath (Fig. 12)].
Regarding claim 7, Boukhny discloses the intraocular lens injector system of claim 1. Boukhny further discloses wherein the motor comprises a direct current brushless motor (Par. 0030).
Regarding claim 8, Boukhny discloses the intraocular lens injector system of claim 1. Boukhny discloses (Fig. 5) further comprising a gear box (44), wherein the gear box is coupled to the motor, and wherein the gear box reduces angular velocity produced by the motor (Par. 0030).

Regarding claim 11, Boukhny discloses the intraocular lens injector system of claim 1. Boukhny discloses (Figs. 6-7) wherein the plunger comprises a plunger tip (25) that is extendible through a hole (C, see annotated figure below) at the second end of the housing to engage an intraocular lens disposed in a cartridge mount at the second end of the housing (Abstract & Par. 0026).

    PNG
    media_image2.png
    132
    763
    media_image2.png
    Greyscale

Regarding claim 17, Boukhny discloses (Figs. 1 & 5) a method of operating an intraocular lens injector device (10), comprising: pushing a one or more button [i.e. one or more switches or buttons] disposed on a housing (15) of the intraocular lens injector device to cause a battery [i.e. one or more batteries] to supply power to a motor (42) disposed in the housing; driving a plunger (25 & 32) with the motor such that a tip (25) of the plunger moves from a first end (A, see annotated figure above) of the housing toward a second end (B, see annotated figure above) of the housing (Figs. 6 & 7), wherein the second end of the housing includes a cartridge mount (18) configured to hold an insertion cartridge in alignment with the plunger so that an intraocular lens disposed in the insertion cartridge is displaced from the insertion cartridge as the plunger is translated through the insertion cartridge (Abstract; Par. 0026, 0035, 0038); pushing the one or more button to cause the motor to pause [i.e. stop] the translation of the plunger (Par. 0053-0054); pushing the one or more button to cause the motor to drive the plunger through the insertion cartridge and engage an intraocular lens held at an end of the insertion cartridge; and displacing the intraocular lens into an eye with the plunger (Abstract, Par. 0026, 0051).
Regarding claim 19, Boukhny discloses the method of claim 17. Boukhny further discloses (Fig. 12) wherein the battery and a processor (95) are disposed on a circuit board (100) in the housing [i.e. the battery comprises an electrical connection by which the circuit is connected to the electrical motor, and the electrical connection is considered disposed on a printed circuit] (Par. 0007, 0029, 0049).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Boukhny et al. (US 2013/0197532) as applied to claim 1 above, and further in view of Madan et al. (US 2012/0116380).
Regarding claim 3, Boukhny discloses the intraocular lens injector system of claim 1. Boukhny fails further discloses wherein the battery is rechargeable, wherein intraocular lens injector device further comprises a charging station to receive the first end of the housing.
In the analogous art of battery operated surgical instruments, Madan teaches wherein a battery is rechargeable, wherein a device [i.e. various other types of devices that may include handpiece (450)] further comprises a charging station (400) to receive the first end of a housing [i.e. lower portion of handpiece in contact with the spike contacts (414) and received in collar (430) (Par. 0053-0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boukhny to have the battery is rechargeable, wherein intraocular lens injector device further comprises a charging station to receive the first end of the housing. Doing so would provide a non-sterile charging device that may be used to charge a sterile medical device without compromising the sterility of the medical device despite some degree of contact with the medical device (Par. 0052), as taught by Madan. 
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Boukhny et al. (US 2013/0197532) as applied to claim 1 above, and further in view of Moctezuma de la Barrera et al. (US 2005/0020909) [i.e. Moctezuma].
Regarding claims 12-15, Boukhny discloses the intraocular lens injector system of claim 1. Boukhny further discloses (Fig. 12) [claim 12] wherein the user interface comprises a button [i.e. one or more switches or buttons] and a display [i.e. graphical user interface on an operator's console]; [claim 13] wherein the display is configured to display a string or text data type [i.e. fault (e.g., "blocked cartridge", "empty cartridge", or the like) may be provided to the user via a graphical user interface on an operator's console]; and [claim 15] wherein the button and the display are in signal communication with a processor (95) on a circuit board (100) on which the battery is disposed [i.e. the battery comprises an electrical connection by which the circuit is connected to the electrical motor, and the electrical connection is considered disposed on the printed circuit (Par. 0007 & 0029)] (Par. 0041, 0051, 0053). 
	However, Boukhny fails to teach [claim 12] wherein the user interface comprising a display disposed on the housing; [claim 14] wherein the button and the display are disposed at the second end of the housing.
	In the analogous art of computer aided surgery, Moctezuma teaches (Fig. 10) wherein a user interface comprising a display (122) and button (130, 132) disposed on a housing (102); wherein the button and the display are disposed at a second end of the housing (Fig. 10) (Par. 0036).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boukhny to have wherein the user interface comprising a display disposed on the housing; wherein the button and the display are disposed at the second end of the housing. Doing so would provide the surgeon with information without the need to look away from the point of surgery (Par. 0001), as taught by Moctezuma.
Regarding claim 16, Boukhny discloses the intraocular lens injector system of claim 1. Boukhny discloses further comprising a printed circuit board (100) disposed in the housing, a processor (95) disposed on the printed circuit board in signal communication with the battery and configured to start translation of the motor in response to user input (Abstract & Par. 0007, 0049), one or more buttons [i.e. one or more switches or buttons] on the housing in signal communication with the processor and configured to receiver the user input, and a display [i.e. graphical user interface on an operator's console] configured to display a string or text data type [i.e. fault (e.g., "blocked cartridge", "empty cartridge", or the like) may be provided to the user via a graphical user interface on an operator's console] and in signal communication with the processor (Par. 0041, 0051, 0053).
However, Boukhny fails to disclose the display on the housing.
In the analogous art of computer aided surgery, Moctezuma teaches (Fig. 10) wherein a user interface comprising a display (122) and button (130, 132) disposed on a housing (102) (Par. 0036).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boukhny to have the display on the housing. Doing so would provide the surgeon with information without the need to look away from the point of surgery (Par. 0001), as taught by Moctezuma.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Boukhny et al. (US 2013/0197532) as applied to claim 17 above, and further in view of Madan et al. (US 2012/0116380).
Regarding claim 18, Boukhny discloses the method of claim 17. Boukhny fails to disclose further comprising recharging the battery.
In the analogous art of battery operated surgical instruments, Madan teaches wherein a battery is rechargeable, wherein a device [i.e. various other types of devices that may include handpiece (450)] further comprises a charging station (400) to receive the first end of a housing [i.e. lower portion of handpiece in contact with the spike contacts (414) and received in collar (430) (Par. 0053-0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boukhny to have the method step further comprising recharging the battery. Doing so would provide a non-sterile charging device that may be used to charge a sterile medical device without compromising the sterility of the medical device despite some degree of contact with the medical device (Par. 0052), as taught by Madan. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boukhny et al. (US 2013/0197532) as applied to claim 17 above, and further in view of Moctezuma de la Barrera et al. (US 2005/0020909) [i.e. Moctezuma].
	Regarding claim 20. Boukhny discloses the method of claim 17. Boukhny discloses displaying a status of the intraocular lens injector device to an operator with a display [i.e. graphic user interface] (Par. 0053). However, Boukhny does not disclose a display on the housing.
In the analogous art of computer aided surgery, Moctezuma teaches (Fig. 10) a display (122) on a housing (102; Par. 0036).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boukhny to have a display on the housing. Doing so would provide the surgeon with information without the need to look away from the point of surgery (Par. 0001), as taught by Moctezuma.
Response to Arguments
Applicant's arguments filed 08/09/21 have been fully considered but they are not persuasive. 
Applicant argues that prior art reference Boukhny does not disclose "a cartridge mount disposed at the second end of the housing, wherein the cartridge mount is configured to hold an insertion cartridge in alignment with the plunger so that an intraocular lens disposed in the insertion cartridge is displaced from the insertion cartridge as the plunger is translated through the insertion cartridge" and "a motor powered by the battery and configured to: cause, in response to a first user input, the plunger to translate in the housing toward the second end; cause, in response to a second user input, the plunger to pause; and cause, in response to a third user input, the plunger to translate through the insertion cartridge.". Examiner respectfully disagrees. Boukhny discloses (Figs. 1 & 5) a cartridge mount (18) disposed at the second end of the housing, wherein the cartridge mount is configured to hold an insertion cartridge in alignment with the plunger so that an intraocular lens disposed in the insertion cartridge is displaced from the insertion cartridge as the plunger is translated through the insertion cartridge (Abstract; Par. 0026, 0035, 0038); and a motor (42) powered by the battery and configured to: cause in response to a first user input, the plunger to translate in the housing toward the second end (Par. 0051); cause, in response to a second user input, the plunger to pause [i.e. stop] (Par. 0053-0054); and cause, in response to a third user input, the plunger to translate through the insertion cartridge [i.e. user input to start translation after adjusting and/or recalibrating to obtain more accurate thresholds (Par. 0047, 0049, 0050). Additionally, those skilled in the art will appreciate that the process flow diagram of FIG. 13 illustrates an exemplary embodiments of a method for controlling an intraocular lens injection device according to any of the mechanical configurations discussed above and variations thereof. Those skilled in the art will appreciate that this particular process flow is not intending to be limiting; numerous variations of this method falling within the scope of the present invention will be apparent in view of the preceding discussion (Par. 0052)]. Note, the language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an system claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device only need claimed structure to be used in such a manner. The Office submits that the device of “Boukhny” meets the structural limitations of the claim, and the “motor powered by the battery” is structured to “cause in response to a first user input, the plunger to translate in the housing toward the second end; cause, in response to a second user input, the plunger to pause; and cause, in response to a third user input, the plunger to translate through the insertion cartridge”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771            

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771